Mr. Presiding- Justice Horton delivered the opinion of the court. It is urged by appellant and -conceded by appellee that appellant.is not an inn-keeper, and not subject to the peculiar liability which the law imposes upon inn-keepers. On behalf of appellant it is contended that the waiter did not accept the coat of appellee as an agent or representative of appellant, but as an agent of appellee. This contention is based, mainly, upon the fact that the words “Hot responsible for hats and coats” is upon the bill of fare, and the fact that it was provided by the'rules of the restaurant that “waiters must under no circumstances take coats, hats or umbrellas from patrons, politely showing them the hat racks.” As to said quotation from the rules, it is sufficient to say that it was not posted for the public until after the loss of the coat in question, and that there is no evidence that appellee knew of such rule. That rule was posted only in the waiters’ dressing room. The waiter who took the coat from appellee testified that the head waiter had instructed him to take charge of hats and coats for guests. The head waiter testifies that he did did not so instruct said waiter. Whether he did or not was a question of fact for the jury. The verdict is conclusive upon this court upon that question, under the record in this case. The contention that appellee was guilty of gross negligence is not sustained by the evidence. The verdict was for $35. It is contended that this is excessive. It may be true that the jury allowed a full price or a little more for the coat and other property, but there is no such excess as would justify a reversal. The judgment of the Superior Court is affirmed.